COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Elder and Bumgardner


PAULA RIPLEY
                                            MEMORANDUM OPINION *
v.   Record No. 2879-99-2                       PER CURIAM
                                              APRIL 25, 2000
CHARLOTTESVILLE DEPARTMENT
 OF SOCIAL SERVICES


      FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                    Edward L. Hogshire, Judge

            (Michael T. Hemenway, on brief), for
            appellant.

            (Lisa R. Kelley, Deputy City Attorney, on
            brief), for appellee.


     Paula Ripley appeals the decision of the circuit court

terminating her parental rights to her children, Charles and

Marion.    Ripley contends that the trial court erred by (1) finding

that the Charlottesville Department of Social Services (DSS)

presented clear and convincing evidence satisfying the

requirements of Code § 16.1-283; (2) failing to require evidence

that DSS explored less drastic alternatives and finding that

Ripley failed to cooperate with services provided; and (3) denying

Ripley's motion for a continuance.   Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).    "Code § 16.1-283 embodies

'the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth' [which] . . . 'provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).     "'In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests.'"   Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).   The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"    Id. (citation

omitted).

                           Code § 16.1-283(B)

     The court found that DSS presented clear and convincing

evidence sufficient under Code § 16.1-283(B).     That section

provides that the residual rights of a parent of a child found

to be neglected or abused may be terminated if the court finds,

                                 - 2 -
by clear and convincing evidence, that it is in the best

interests of the child and that

          1. The neglect or abuse suffered by such
          child presented a serious and substantial
          threat to his life, health or development;
          and

          2. It is not reasonably likely that the
          conditions which resulted in such neglect or
          abuse can be substantially corrected or
          eliminated so as to allow the child's safe
          return to his parent or parents within a
          reasonable period of time. In making this
          determination, the court shall take into
          consideration the efforts made to
          rehabilitate the parent or parents by any
          public or private social, medical, mental
          health or other rehabilitative agencies
          prior to the child's initial placement in
          foster care.

Prima facie evidence of the conditions set out in subsection

(B)(2) include proof that

          a. The parent . . . [is] suffering from a
          mental or emotional illness or mental
          deficiency of such severity that there is no
          reasonable expectation that such parent will
          be able to undertake responsibility for the
          care needed by the child in accordance with
          his age and stage of development; [or]

           *      *         *     *     *     *        *

          c. The parent . . . without good cause,
          [has] not responded to or followed through
          with appropriate, available and reasonable
          rehabilitative efforts on the part of
          social, medical, mental health or other
          rehabilitative agencies designed to reduce,
          eliminate or prevent the neglect or abuse of
          the child.

Code § 16.1-283(B)(2).




                                - 3 -
     The trial court found that DSS proved by clear and convincing

evidence that it was in the children's best interests to terminate

Ripley's parental rights.   The children were adjudicated as

neglected in 1995 and placed in foster care.    At that time,

Charles was six years old and displayed serious behavioral and

emotional problems, including fire setting, aggression, emotional

avoidance, and inappropriate sexual behavior.    At the time of the

termination hearing, Charles continued to have serious emotional

issues.    He suffered from depression and had expressed thoughts of

suicide.    Marion was five when she was taken into foster care.

She was developmentally delayed and suffered from severe attention

deficit hyperactivity disorder.   Her behavior was so dangerous and

destructive that she required constant supervision.   At the time

of the hearing, Marion's chronological age was nine but she had

limited communication skills and continued behavioral problems.

     The trial court found that between 1989 and 1995 DSS and at

least eighteen agencies provided rehabilitative services to the

family in an effort to remedy the children's neglect and to assist

Ripley in developing good parenting skills.    Nonetheless, the

evidence demonstrated that despite the numerous services provided,

Ripley was unable or unwilling to provide the extensive care and

supervision required by the children.   She was unable to maintain

Marion's schedule of medication or successfully control her

behavior.    She inappropriately allowed Charles to assume a

caretaking role towards her.   Her sporadic visitation with him

                                - 4 -
left him emotionally upset.   Evidence indicated that Ripley

functioned at a limited intellectual level and failed to

comprehend the depth of the children's needs.     Doctor Thomas

Collins, a licensed clinical psychologist, testified that for the

children to be returned to Ripley's care safely would require

           a lot more than just . . . a couple times a
           week counseling. I think you're talking
           about really intensive work with someone in
           the home a considerable period of time to
           help with . . . handling problems as they
           developed.

Ripley separated from her husband in 1997 after he was charged

with a felony sexual assault against a child for whom she was

caring.   At the time of the hearing, Ripley was divorced.

     Despite the extensive services provided to the family for

over nine years, the evidence presented at the hearing proved that

Ripley's limitations as well as the children's extraordinarily

high needs established that there was no reasonable expectation

that Ripley could provide the care needed by these children.

Therefore, because evidence supports the trial court's finding

that DSS met the statutory requirements of Code § 16.1-283 by

clear and convincing evidence, we find no error.

                       Less Drastic Alternative

     Ripley also contends on appeal that the trial court erred in

failing to consider a less drastic alternative than termination of

her parental rights.   Ripley failed to note with any specificity




                                - 5 -
what less drastic alternative was available but left untried by

DSS.

       Despite the years of training, counseling and other services

provided in an effort to strengthen and reunite the family, the

uncontroverted evidence proved that Ripley could not parent these

children without daily intensive assistance.    Evidence in the

record demonstrated that the continual upheaval in the lives of

the children was particularly difficult for the children and

clearly not in their best interests.    "It is clearly not in the

best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable

of resuming . . . responsibilities."    Kaywood v. Halifax County

Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).    Therefore, we find this contention to be without merit.

                        Denial of Continuance

       On the scheduled hearing date of September 13, 1999, Ripley's

appointed counsel sought a continuance on the ground that,

although he had reviewed the file, he had only met with Ripley

that morning, despite having sent two letters to her last known

address notifying her of his appointment.   Counsel proffered that

Ripley did not receive these letters.   Ripley did not testify.

       Evidence presented during the hearing indicated that Ripley

contacted DSS during this period when she was interested in

visitation, but that DSS had no means to initiate contact with

her.   Following entry of the juvenile and domestic relations

                                - 6 -
district court termination order on February 5, 1999, the circuit

court hearing was continued from April 1999 due to the previously

appointed counsel's conflict of interest.   No evidence indicated

that Ripley was unaware of the significance of the hearing or was

unable to meet with her attorney in the months after his

appointment.   Based on the totality of the circumstances, we find

no abuse of discretion in the trial court's refusal to grant

another continuance in this matter.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                               - 7 -